DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 01/26/2022, wherein claims 6-12 are cancelled and claims 1-5 and 13-19 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2022 has been considered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0318487 A1 to Ito et al.
Ito et al. discloses an OLED comprising the following compound

    PNG
    media_image1.png
    193
    255
    media_image1.png
    Greyscale

(p. 92) which reads on formula III in the following way: z = 1, R3 = phenyl, q = 0, n = 1, Ar1 = phenyl, p = 0, m = 1 and Ar2 = triphenylenyl. Claims 1-2, 5 and 13 are anticipated. Claim 3 is anticipated because R1 and R2 can be absent, i.e., p = q = 0.

Claims 1-5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0244043 A1 to Kim et al.


    PNG
    media_image2.png
    274
    341
    media_image2.png
    Greyscale

(page 53), which reads on formula II wherein z = 1, R3 = biphenyl, q = 0, n = 1, Ar1 = biphenyl, p = 0, m = 1, and Ar2 = triphenylenyl. Claims 1-3 and 5 are therefore anticipated. An example that anticipates claims 4 and 13 is the following compound

    PNG
    media_image3.png
    273
    336
    media_image3.png
    Greyscale

which corresponds to compound II in the following way: z = 1, R3 = spirofluorenyl, q = 0, n = 1, Ar1 = phenyl, p = 1, R2 = naphthylene, m = 1 and Ar2 = phenyl.
Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0318487 A1 to Ito et al.


    PNG
    media_image4.png
    249
    325
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    311
    322
    media_image5.png
    Greyscale
and

    PNG
    media_image6.png
    317
    322
    media_image6.png
    Greyscale
.
From these compounds, the following two compounds would have been viewed by a person of ordinary skill in the art as equally acceptable

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 and 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
.
Note that these two compounds are exemplary of the claimed compound of formula III wherein p = q = 1, Ar1 = Ar2 = triphenylenyl, z = 1 and R3 = (bi)phenyl.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0244043 A1 to Kim et al. in view of CN 106946859 A to Zhang et al. for the reasons stated in the Office action dated 10/29/2021.
Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. The claim amendment fails to overcome Ito et al. and Kim et al. as shown above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VU A NGUYEN/Primary Examiner, Art Unit 1762